 In the Matter ofPEEDEEMANUFACTURING COMPANY, PLANTNo.2andTEXTILEWORKERS UNION OF AMERICA, C. I. 0.In the Matter Of PEE DEE MANUFACTURING COMPANY, PLANT No. 1andTEXTILE WORKERS UNION OF AMERICA, C. I. 0.Cases Nos. 5-R-P308 and 5-R-23.19,respectively.-Decided July 11,1946Mr. W. S. Blakeney,of Charlotte,N. C., for the Company.Mr. M. W.Lynch,of Rockingham,N. C., andMr. Julius R. Fry,ofCharlotte,N. C., for the Union.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by Textile Workers Union ofAmerica, C. I. 0., herein called the Union, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Pee Dee Manufacturing Company, Rockingham, NorthCarolina, herein called the Company, the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before Charles Y. Latimer, TrialExaminer.The hearing washeld at Rockingham, North Carolina, on June 4, 1946. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPee Dee Manufacturing Company, a North Carolina corporation, isengaged in the manufacture of cotton textile products at its plant in69 N. L. R. B., No. 48.409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRockingham, North Carolina.This plant consists of two buildings,which are known as Building No. 1 and Building No. 2.During theyear 1945 the Company used at its plant raw materials exceeding$1,000,000 in value, of which 90 percent was received from points out-side the State of North Carolina.During the same period it manu-factured at its plant products exceeding $2,000,000 in value, of whichapproximately 75 percent was shipped to points outside the State ofNorth Carolina.The Company does not deny, and we find, that it is engaged in corn,merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit composed of all production and main-tenance employees of the Company's Rockingham, North Carolina,plant,' excluding office clericals, foremen, and other supervisory em-ployees.Although the Company is in substantial agreement, contraryto the Union's position, it would exclude yard men, on the ground thattheir interests are different from those of the production and main-tenance employees, and section men, on the ground that they are super-visory employees.The Company employs six yard men who maintain the plant yardby cutting grass, weeding the yard, and keeping the yard clean ingeneral.They also work in the Company's village and maintain theseptic tanks located there.In addition, as the Company' presidenttestified, the yard men are available for any general work which mightbe assigned to them.Like the production and maintenance workers,they are paid hourly and receive only 5 cents an hour less than theaverage production and maintenance employee. It is apparent that'The Union filed petitions for separate units of production and maintenance workers ateach of the Company's Buildings.However, as indicated in Section I,supra,both Build-ings form the plant, and it would appear from the record that the Union desires a singleplant-wide unit of production and maintenance employees PEE DEE MANUFACTURING COMPANY411the interests of the yard men are identified with those of the productionand maintenance employees.Accordingly, we shall include them inthe unit.Section men 2 are under the supervision of the foremen 3 of theirdepartments, and they repair and maintain the machines situated intheir respective departments.Unlike the foremen, they are hourlypaid and have the same vacation plan as the production and main-tenance employees.Moreover, the loom fixers, who are admittedlynon-supervisory, receive a higher hourly rate.It is true that at onepoint in his testimony the Company's president stated that the sectionmen have authority to recommend the hire and discharge of employees,but he later admitted that he knew of no instance in which section menactually made such a recommendation. In view of the above facts,we find that the section men do not fall within the meaning of theBoard's customary definition of supervisory employees:'Therefore,we shall include them in the unit.We find that all production and maintenance employees of the Coin-pany's Rockingham plant, including yard men and section men, butexcluding office clericals, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pee Dee Manufac-turing Company, Rockingham, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and2They are also called second hands by the Company3The foremen are also called overseers by the Compan34SeeMatter of Thomaston Cotton Mills, Griffin Division,66 N L R B 731. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Textile Workers Union of America, C. I. 0., for the purposes ofcollective bargaining.